Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
         Non-Final Rejection 

The Status of Claims:
Claims 57-92 are pending. 
Claims 57-92 are rejected. 
DETAILED ACTION
1. 	Claims 57-92 are under consideration in this Office Action.
 					       Priority
2.	It is noted that this application is a CON of 16/564,649 09/09/2019 PAT 10688062, which is a CON of 15/971,781 05/04/2018 PAT 10507189, which is a CON of 15/585,932 05/03/2017 PAT 10071065 a division of 14/775,584 (09/11/2015)(US 9,655,867), which is a 371 of PCT/US14/28169(03/14/2014) which claims benefit of  61/792,383(03/15/2013) and claims benefit of 61/792,383(03/15/2013) and claims benefit of 61/814,485 (04/22/2013). 
    Drawings
3.       The drawings filed on 5/08/2020 are accepted by the examiner.

    IDS
4.       The IDS filed on 12/03/2020 is reviewed by the examiner. 


Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which 



5.	Claims 57-92 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Burton et al (US 2011/0159078) in view of Spakevicius et al (US 2012/0171281) and Vontz et al (US 2012/0071533) and Shutte et al(WO 2013/004838).
Burton et al discloses the method of reducing a pain in a subject in the followings:

    PNG
    media_image1.png
    224
    486
    media_image1.png
    Greyscale

(see abstract)

    PNG
    media_image2.png
    227
    442
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    246
    448
    media_image3.png
    Greyscale

(see pages 17, example 14)

    PNG
    media_image4.png
    141
    465
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    239
    467
    media_image5.png
    Greyscale
 
(see pages 16-17, example 10)

The instant invention, however, differs from the prior art in that the use of fatty acid , PEG, 2-(2-ethoxyethoxy)-ethanol, an organic carbonate, HPC, a (methyl vinyl ether-maleic acid ) co-polymer being n-butyl, PPG-12, and poloxamer are unspecified in the prior art.


    PNG
    media_image6.png
    206
    457
    media_image6.png
    Greyscale

(see page 5, a paragraph# 0048)

    PNG
    media_image7.png
    243
    595
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    262
    599
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    146
    657
    media_image9.png
    Greyscale



    PNG
    media_image10.png
    184
    457
    media_image10.png
    Greyscale

(see page 2, a paragraph#0029)

    PNG
    media_image11.png
    382
    606
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    292
    606
    media_image12.png
    Greyscale

(see page 3, a paragraphs# 0037 and 0039)

    PNG
    media_image13.png
    321
    606
    media_image13.png
    Greyscale


    PNG
    media_image14.png
    202
    459
    media_image14.png
    Greyscale

(see page 3, a paragraph# 0039)

    PNG
    media_image15.png
    331
    598
    media_image15.png
    Greyscale

(see page 4, paragraphs# 0044)

    PNG
    media_image16.png
    555
    581
    media_image16.png
    Greyscale

    PNG
    media_image17.png
    233
    609
    media_image17.png
    Greyscale
 
(see page 5, a paragraph# 0046)

    PNG
    media_image18.png
    260
    601
    media_image18.png
    Greyscale

    PNG
    media_image19.png
    74
    610
    media_image19.png
    Greyscale

    PNG
    media_image20.png
    88
    588
    media_image20.png
    Greyscale

(see page 5, paragraphs# 0052-0053)

    PNG
    media_image21.png
    208
    603
    media_image21.png
    Greyscale


    PNG
    media_image22.png
    243
    599
    media_image22.png
    Greyscale

(see page 6, paragraphs#0055 and 0066)

    PNG
    media_image23.png
    345
    606
    media_image23.png
    Greyscale

(see page 9, a paragraph#0085)

    PNG
    media_image24.png
    488
    602
    media_image24.png
    Greyscale

(see page 10, a paragraph#0094)

    PNG
    media_image25.png
    201
    606
    media_image25.png
    Greyscale

 
    PNG
    media_image26.png
    336
    607
    media_image26.png
    Greyscale


    PNG
    media_image27.png
    232
    618
    media_image27.png
    Greyscale

(see page 12, a paragraph#0111)

 Furthermore, Vontz et al discloses compositions and formulations containing anti-fungal agent to treat a fungal infection on the skin and to stop pain in the followings:            
    PNG
    media_image28.png
    242
    477
    media_image28.png
    Greyscale



    PNG
    media_image29.png
    235
    588
    media_image29.png
    Greyscale


    PNG
    media_image30.png
    210
    586
    media_image30.png
    Greyscale

(see page 4 , a pargraph#0032)

    PNG
    media_image31.png
    259
    586
    media_image31.png
    Greyscale

(see page 11, paragraphs#0123-0124)

    PNG
    media_image32.png
    232
    584
    media_image32.png
    Greyscale

(see page 21, a paragraph#0184)

    PNG
    media_image33.png
    156
    585
    media_image33.png
    Greyscale


    PNG
    media_image34.png
    258
    583
    media_image34.png
    Greyscale

(see page 22, a paragraph#0189)

    PNG
    media_image35.png
    156
    597
    media_image35.png
    Greyscale


    PNG
    media_image36.png
    215
    591
    media_image36.png
    Greyscale

(see page 23, paragraphs# 0200-0201)

    PNG
    media_image37.png
    463
    603
    media_image37.png
    Greyscale

(see page 22, paragraphs# 0194-0195)

Moreover, Shutte et al discloses a topical hemo-static composition for the treatment of wounds in the following:


    PNG
    media_image38.png
    322
    1226
    media_image38.png
    Greyscale

(see page 4 ,lines 27-33)

    PNG
    media_image39.png
    365
    1192
    media_image39.png
    Greyscale

(see page 12 ,lines 20-27).

    PNG
    media_image40.png
    227
    1248
    media_image40.png
    Greyscale


    PNG
    media_image41.png
    316
    1239
    media_image41.png
    Greyscale

(see from page 35, line 33 to page 36, line 7)

    PNG
    media_image42.png
    211
    790
    media_image42.png
    Greyscale


    PNG
    media_image43.png
    208
    787
    media_image43.png
    Greyscale


    PNG
    media_image44.png
    648
    1209
    media_image44.png
    Greyscale


    PNG
    media_image45.png
    83
    1098
    media_image45.png
    Greyscale

 (see page18, line 8 to page 19 ,line 2).

Similarly, Spakevicius does teach the volatile anesthetic composition comprising composition comprising a halogenated volatile compound and at least one component selected from an alcohol, a polyol, an organic solvent, a fatty acid, PEG, and others useful for the treatment of a wound as well as a pain relief, whereas Vontz does teach the application of 2-(2-ethoxyethoxy)-ethanol, an organic carbonate, HPC, a (methyl vinyl ether-maleic acid ) co-polymer, PPG-12, and poloxamer in compositions and formulations containing anti-fungal agent for treating the infection of the skin or nail , thereby stopping the pain. Furthermore, Shutte et al does describe the topical hemo-static composition which includes HPC-GF, the specific % w/w monoester of (methyl vinyl ether-maleic acid) co-polymer for the treatment of wounds. 
All four prior art are commonly related to one and another with respect to the method of reducing a pain in a subject in need by using the volatile anesthetic composition and/or the treatment of a wound or injury topically by reducing inflammation. Spakevicius does recommend that a solvent may interact with a volatile anesthetic in the composition to reduce the volatility of the volatile anesthetic without chemically reacting to the anesthetic (see page 4, a paragraph#0044); furthermore, one or more additional agents well-known in the art can be added to the composition (see page 16, a paragraph#0152). So, it would have been obvious to the skilled artisan in the art to be motivated to incorporate Spakevicius’s fatty acid and PEG along with Vontz’s ingredients, such as 2-(2-ethoxyethoxy)-ethanol, an organic carbonate, a (methyl vinyl 
/TAYLOR V OH/Primary Examiner, Art Unit 1625                                                                                                                                                                                                        6/03/2021